Per Curiam.

Respondent was admitted to the Bar, in the Second Department on October 28, 1936. He has heretofore *573been censured for failure to respond to petitioner, Committee on Grievances of the Association of the Bar, in its investigation of complaints of professional misconduct made against him. (42 A D 2d 122 .[1st Dept., 1973].) He is again charged with failure to respond or co-operate with petitioner Committee on Grievances, and in addition, he did not interpose an answer or appear at a hearing before the Referee. The Referee has sustained the charges, and his findings are confirmed.
' The respondent shall be suspended for three years. In the event of an application for reinstatement, respondent will be required to explain his failure to appear and answer the charges. (Matter of Higgins, 27 A D 2d 340 [1st Dept., 1967].)
Kupferman, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ., concur.
Respondent suspended as an attorney and counselor at law in the State of New York for a period of three? years, effective November 29, 1974.